                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:15CV370

       v.
                                                                        ORDER
NEBRASKA BEEF, LTD.,

                      Defendant.


       This matter is before the Court on the mandate of the United States Court of Appeals

for the Eighth Circuit (“Eighth Circuit”), Filing No. 75, and on the parties’ Joint Stipulation for

Dismissal, Filing No. 74. The Eighth Circuit affirmed this Court’s contempt finding against

defendant Nebraska Beef and award of fees and costs to the Government. Filing No. 71,

Eighth Circuit opinion; Filing No. 70, Memorandum and Order.

       The parties advise the Court that a settlement has been reached and move for

dismissal with prejudice.     The Court finds the motion should be granted.          Accordingly,

pursuant to the terms of the parties’ agreement,

       IT IS ORDERED that

       1.      This action is dismissed with prejudice, with each party responsible for its

own costs and attorney fees.

       2.      No costs or attorney fees are awarded to either party.

       DATED this 31st day of December, 2018.



                                                     BY THE COURT:

                                                     s/ Joseph F. Bataillon
                                                     Senior United States District Judge
